                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,

                     Plaintiff,

vs.                                                         Cr. No. 19-10019-STA

JOSHUA EMILE MALONE,

                     Defendant.


                          ORDER AND NOTICE OF RESETTING


              This matter having come before the Court on Defendant’s Motion to Continue

Sentencing, upon good cause shown and there being no objection from the government, the

Motion is hereby GRANTED.

      The sentencing shall be reset for the 6th day of September, 2019 at 9:00a.m.

       It is so ORDERED, this the 15th day of July, 2019.




                                           s/S. Thomas Anderson
                                           S. THOMAS ANDERSON
                                           CHIEF UNITED STATES DISTRICT JUDGE
